DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 7-9, 14-15, and 20 were amended. Claims 5, 12, and 19 were canceled. Claims 21-23 were added. Claims 1-4, 6-11, 13-18, and 20-23 are pending and are examined herein.
Claims 21-23 are objected to for minor informalities.
Claims 21-23 are rejected under 35 USC 112(b).
Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 USC 101. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 102 and 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
Applicant's arguments filed 09/06/2022 regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues, see especially pages 8-9, that the recited modification is impractical to perform in the human mind because it comprises a modification to a quantum circuit or to a pulse schedule of the quantum program. Examiner respectfully disagrees. As used in the specification, the broadest reasonable interpretation of the quantum circuit and the pulse schedule encompasses software. The published specification at [0064], for example, reads “adaptive compilation component 110 can comprise a compiler as defined above that can modify a quantum program by translating source code from, for instance, a first high-level programming language (e.g., python, a quantum assembly language (qasm) model ,a pulse model, etc.) to, for instance, a second high-level programming language (e.g., python, a quantum assembly language (qasm) model, a pulse model, etc. ) to create a modified quantum program compilation that can be executed by a quantum device selected by selection component 108.” Moreover, the published specification at [0081] reads “by performing compilation of (e.g., programming language translation) and/or modification of one or more elements of a received quantum program (e.g., quantum circuit(s), pulse schedule(s), etc.) to generate a modified quantum program compilation”. That is, interpreted in view of the specification, the modification of the quantum circuit or pulse schedule may be modifying software written in a high level programming language. The broadest reasonable interpretation in view of the specification of modifying the quantum circuit or pulse schedule is not limited to performing a hardware modification. People are practically able to perform modifications to abstract representations of quantum circuits and pulse schedules in the human mind.

	Applicant further argues, see especially page 9, that the claims are eligible because they are directed to a practical application that provides a more efficient utilization of a group of quantum devices. Examiner respectfully disagrees. As per MPEP 2106.05(d), “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology”. In this case, the claims do not positively recite a step of executing a program on a quantum device, so the claims cannot reflect an improvement to the utilization of the quantum devices. Moreover, even assuming that the claim were to positively recite a high level step of executing the modified program on the selected quantum device, this would amount to a mere instruction to apply the judicial exception which would not overcome the rejection. See MPEP 2106.05(f). Note that the broadest reasonable interpretation of “quantum device” encompasses “quantum simulator” (see published specification at [0053]), which encompasses a generic classical computer configured to perform quantum simulations. 

	Applicant’s arguments filed 09/06/2022 arguing that the amendments overcome the previous grounds of rejection have been fully considered and are persuasive. However, upon further consideration new grounds of rejection necessitated by amendment are presented herein. Note in particular the application of the newly-cited reference “Peterson”.

Claim Interpretation
	The claims use the claim term “computer readable storage medium”. The published specification at [0107] reads: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of signals per se for the claim term “computer readable storage medium”. See MPEP 2111.01, subsection IV.B.

Claim Objections
Claims 21-23 objected to because of the following informalities: 
Claims 21-23 recite the limitation “the define pulse shape”. This appears to be a typographical error for “the defined .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 21-23 substantially recite “wherein the define pulse shape comprises at least one defined attribute selected from a group comprising a defined shape, a defined amplitude, and a defined length.” It is unclear what other alternatives are intended to be encompassed by the claim in view of the open transitional phrase “comprising” used to define the group. For the purposes of examination, this limitation is being interpreted as requiring that the defined attribute be a defined shape, a defined amplitude or a defined length.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-4, 6-7 and 22 are directed to a system comprising at least a processor; claims 8-11, 13-14 and 23 are directed to a method; and claims 15-18, 20 and 21 are directed to a computer program product comprising a computer readable storage medium (note claim interpretation). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	selects a quantum device from a group of quantum devices to execute a quantum program based on one or more run criteria, wherein the one or more criteria comprises a defined pulse shape, and the quantum device is determined to be capable of executing the defined pulse shape; and (A person could practically select a quantum device based on one or more run criteria. The broadest reasonable interpretation of the claim encompasses, e.g., a person consulting a chart which records the pulse shapes which various devices are capable of executing and selecting a device based on that data. This is a recitation of a mental process.)
	…modifies the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program that is adapted for execution on the quantum device according to the one or more attributes, wherein the modifying of the quantum program comprises at least one of a modification to a quantum circuit of the quantum program or a pulse schedule of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. The broadest reasonable interpretation of a “quantum circuit” encompasses an abstract representation of a circuit such as a quantum circuit diagram. For example, including a CNOT gate in a circuit diagram is both practical to implement in the human mind and would fall within the broadest reasonable interpretation of the claim. At the level of generality recited, modification of either a quantum circuit or a pulse schedule is practical to perform in the human mind. This is a recitation of a mental process.) 

	Claim 2 recites at least the abstract idea identified above regarding claim 1.
	
	Claim 3 recites at least the abstract idea identified above regarding claim 1. 

	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	determines a run order position of the modified quantum program compilation in a queue of the quantum device based on the one or more run criteria. (Determining a run order position of a program in a queue based on one or more run criteria is practical to implement in the human mind. This is a recitation of a mental process.)

	Claim 6 recites at least the abstract idea identified above regarding claim 1.

	Claim 7 recites at least the abstract idea identified above regarding claim 1.

	Claim 8 includes the following recitation of an abstract idea:
selecting…a quantum device from a group of quantum devices to execute a quantum program based on one or more run criteria, wherein the one or more criteria comprises a defined pulse shape, and the quantum device is determined to be capable of executing the defined pulse shape; and (A person could practically select a quantum device based on one or more run criteria. The broadest reasonable interpretation of the claim encompasses, e.g., a person consulting a chart which records the pulse shapes which various devices are capable of executing and selecting a device based on that data. This is a recitation of a mental process.)
modifying…the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program that is adapted for execution on the quantum device according to the one or more attributes, wherein the modifying of the quantum program comprises at least one of a modification to a quantum circuit of the quantum program or a pulse schedule of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. The broadest reasonable interpretation of a “quantum circuit” encompasses an abstract representation of a circuit such as a quantum circuit diagram. For example, including a CNOT gate in a circuit diagram is both practical to implement in the human mind and would fall within the broadest reasonable interpretation of the claim. At the level of generality recited, modification of either a quantum circuit or a pulse schedule is practical to perform in the human mind. This is a recitation of a mental process.)
	
Claims 9-11 and 13-14 recite substantially similar subject matter to claims 2-4 and 6-7, respectively, including substantially the same abstract idea.

	Claim 15 includes the following recitation of an abstract idea:
select… a quantum device from a group of quantum devices to execute a quantum program based on one or more run criteria, wherein the one or more criteria comprises a defined pulse shape, and the quantum device is determined to be capable of executing the defined pulse shape; and (A person could practically select a quantum device based on one or more run criteria. The broadest reasonable interpretation of the claim encompasses, e.g., a person consulting a chart which records the pulse shapes which various devices are capable of executing and selecting a device based on that data. This is a recitation of a mental process.)
modify… the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program that is adapted for execution on the quantum device according to the one or more attributes, wherein the modifying of the quantum program comprises at least one of a modification to a quantum circuit of the quantum program or a pulse schedule of the quantum program. (A person could practically modify the quantum program based on attributes of the selected quantum device. The broadest reasonable interpretation of a “quantum circuit” encompasses an abstract representation of a circuit such as a quantum circuit diagram. For example, including a CNOT gate in a circuit diagram is both practical to implement in the human mind and would fall within the broadest reasonable interpretation of the claim. At the level of generality recited, modification of either a quantum circuit or a pulse schedule is practical to perform in the human mind. This is a recitation of a mental process.)
	
	Claims 16-18 recite substantially similar subject matter to claims 2-4, respectively, including substantially the same abstract idea in view of the discussion of claim 15.

Claim 20 recites substantially similar subject matter to claims 6 and 7, including substantially the same abstract idea.

Claim 21 recites at least the same abstract idea identified above regarding claim 15.

Claims 22-23 recite substantially similar subject matter to claim 21, including substantially the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1-4, 6-11, 13-18, and 20-23 do not represent an improvement to computer technology or any other technology. 

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a selection component that… an adaptive compilation component that (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the adaptive compilation component further (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
to a queue of the quantum device (The recitation of the queue of the quantum device is an attempt to limit the abstract idea to a particular field of use or technological environment. Limiting the application of the abstract idea to the environment in which the programs are then executed using a queue of a quantum device does not meaningfully limit the claim. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
to execute the modified quantum program compilation, (This does not appear to be a positively recited step. Nevertheless, even if the execution of the program were positively recited, the execution of the quantum program is recited at a high level of generality and uses the quantum device as a tool to implement an existing process (i.e., execution of a quantum program). This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
thereby facilitating at least one of reducing turnaround time to execute the quantum program or reducing latency of the quantum device. (This is a statement of an intended result of a step which is itself not positively recited. The purported reducing in turnaround time and latency is a result of performing the abstract idea rather than from any improvement to either the quantum device or to program queuing technology. As is made clear in MPEP 2106.05(a), the judicial exception alone cannot provide the improvement. Even if it were to be asserted that the improvement to turnaround time and latency comes from the queue and quantum device, the claim does not recite a particular way of implementing the queue or quantum device to achieve reduced turnaround time and latency. Instead, the claim merely recites the idea of a solution or outcome.)

Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the adaptive compilation component further (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
to a queue of the quantum device (The recitation of the queue of the quantum device is an attempt to limit the abstract idea to a particular field of use or technological environment. Limiting the application of the abstract idea to the environment in which the programs are then executed using a queue of a quantum device does not meaningfully limit the claim. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
to execute the modified quantum program compilation based on a run order position of the modified quantum program compilation in the queue of the quantum device. (This does not appear to be a positively recited step. Nevertheless, even if the execution of the program were positively recited, the execution of the quantum program is recited at a high level of generality and uses the quantum device as a tool to implement an existing process (i.e., execution of a quantum program). This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
a scheduler component that (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the one or more attributes of the quantum device are selected from a group consisting of a configuration of the quantum device and a property of the quantum device. (This is a limitation on the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the one or more run criteria are further selected from a group consisting of: availability of the quantum device; access to the quantum device; workload of the quantum device; fidelity of the quantum device; complexity of the quantum program; anticipated execution time corresponding to the quantum program; entity software entitlement; entity preference; and entity defined pulse schedule. (This is a limitation on the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 8 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
computer-implemented… by a system operatively coupled to a processor,…by the system, (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 9-11 and 13-14 recite substantially similar subject matter to claims 2-4 and 6-7, respectively, including substantially similar additional elements. The additional elements of claim 9-11 and 13-14 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 8.

Claim 15 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
A computer program product facilitating an adaptive compilation of quantum computing jobs process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:… by the processor,… , by the processor, (This is a high level recitation of generic computer equipment and software for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 16-18 recite substantially similar subject matter to claims 2-4, respectively, including substantially similar additional elements. The additional elements of claims 16-18 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 15.

Claim 20 recites substantially similar subject matter to the combination of claims 6 and 7, respectively, including substantially similar additional elements. The additional elements of claim 20 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 15.

Claim 21 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above, do not integrate the abstract idea into a practical application:
wherein the define pulse shape comprises at least one defined attribute selected from a group comprising a defined shape, a defined amplitude, and a defined length. (This limitation specifies a particular type of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claims 22 and 23 recite substantially similar subject matter to claim 21, including substantially similar subject matter. The additional elements of claims 22 and 23 do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claims 1 and 8, respectively, upon which claims 22 and 23 depend.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	The additional elements of claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-23, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application.

Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified and addressed above, do not amount to significantly more than the abstract idea:
	dispatches the modified quantum program compilation (This is a recitation of sending data resulting from the abstract idea from one place to another. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	
	Claims 9 and 16 recite substantially similar subject matter to claim 2, including substantially similar additional elements. The additional elements do not amount to significantly more than the abstract idea for substantially the same reasons given above with respect to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” (US 2018/0365585 A1) in view of “Peterson” (US 11,494,681 B1).

	Regarding claim 1, Smith teaches
	A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:  (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code. In what follows, the components will be interpreted as comprising the software/program/code for performing a particular function.) 
	a selection component that selects a quantum device from a group of quantum devices to execute a quantum program based on one or more run criteria,  ([0043] indicates that job server 220 may select a quantum computing resource for executing a user job request based on user preference or permissions. [0013] and Figure 1 show the group of quantum resources available. [0019] indicates that the selection may be based on availability of the resource, speed of the resource, information or state capacity of the resource, a performance metric such as process fidelity of the resource or some combination of these and other factors. The jobs are described at [0015] and may include quantum programs. See also Figure 3A, step 330, described at [0057]. As indicated above, the “selection component” is being interpreted as comprising the software/program/code for performing the selection.)
	…an adaptive compilation component that modifies the quantum program based on one or more attributes of the quantum device to generate a modified quantum program compilation of the quantum program that is adapted for execution on the quantum device according to the one or more attributes, ([0046] indicates that the program may be compiled based on the choice of computing resource such as QPU or QVM. Whether the resource is a quantum processing unit or a quantum virtual machine is an attribute of the resource. The modification from uncompiled to compiled is a modification of the quantum program to generate a modified quantum program compilation. [0062] further indicates that the compilation may be performed based on calibration data of the particular resource. Figure 2, element 230 shows a compiler module. As indicated above, the “adaptive compilation component” is being interpreted as comprising the software/program/code for performing the compilation.)
	Smith does not appear to explicitly teach 
	wherein the one or more criteria comprises a defined pulse shape, and the quantum device is determined to be capable of executing the defined pulse shape;
	…wherein the modifying of the quantum program comprises at least one of a modification to a quantum circuit of the quantum program or a pulse schedule of the quantum program.
	However, Peterson—directed to analogous art—teaches
	wherein the one or more criteria comprises a defined pulse shape, and the quantum device is determined to be capable of executing the defined pulse shape; (Figure 9, steps 940-950 assign quantum instructions to the quantum processing sub-units based on capabilities of the sub-units. Column 5, lines 1-15 indicate that the capability information include pulse shapes that the system can implement. Column 25, lines 46 through 55 further describe addressing instructions to particular processing cells based on whether or not they are capable to execute a particular quantum instruction, which may include a pulse shape as described column 32, lines 43-63.)
	…wherein the modifying of the quantum program comprises at least one of a modification to a quantum circuit of the quantum program or a pulse schedule of the quantum program. (Figure 9, step 960 uses the compiler to translate/modify the program. Column 20, lines 56-67 indicates that the compilation may include performing a modification to a quantum circuit. Column 32, lines 43 through column 33, line 7 describes modifying pulse shapes and timings (i.e., performing a modification to the pulse schedule).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Smith to select a device capable of executing a pulse shape and using pulse shape as a criterion and to modify a quantum circuit or pulse schedule as described above because this allows for the selection and assignment of instructions to units which are capable of executing those assignments as described by Peterson at column 25, lines 46-55. A person of ordinary skill in the art would recognize this as advantageous over assigning instructions to units which are incapable of executing them. Moreover, modifying the program via the compiler (including the modifications to the quantum circuit and pulse schedule) as described above allows for the generation of “efficient combinations of compatible code in a target language executable by the quantum system” and it “make[s] it possible for differently-configured quantum computing systems to execute the same program” as described by Peterson at column 5, lines 1-15.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the adaptive compilation component further dispatches the modified quantum program compilation to a queue of the quantum device to execute the modified quantum program compilation, (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed.)
	thereby facilitating at least one of reducing turnaround time to execute the quantum program or reducing latency of the quantum device (This appears to be a statement of an intended result of the execution step, which itself is not positively recited. Nevertheless, [0047] indicates that the resource which is selected may have a shorter run time than a non-selected resource, so the turnaround time is reduced at least relative to the non-selected resource.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the adaptive compilation component further dispatches the modified quantum program compilation to a queue of the quantum device to execute the modified quantum program compilation based on a run order position of the modified quantum program compilation in the queue of the quantum device. (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed. [0062-0063] indicates that the program may be pushed on the queue of the computing resource as a schedule of instructions. The schedule of instructions specifies run order positions of the instructions of the program.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	a scheduler component that determines a run order position of the modified quantum program compilation in a queue of the quantum device based on the one or more run criteria. (Figure 2 shows the data flow from the compiler module 230 to either the QPU queueing module 235 or the QVM queueing module 240. This is described at [0048]. [0049] indicates that the programs are executed. [0062-0063] indicates that the program may be pushed on the queue of the computing resource as a schedule of instructions. The schedule of instructions specifies run order positions of the instructions of the program. [0062] indicates that the schedule may be based on the selected quantum computing resource which was selected based on the run criteria as described above regarding claim 1. The compilation into a schedule of instructions based on run criteria is further described at [0046].)

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the one or more attributes of the quantum device are selected from a group consisting of a configuration of the quantum device and a property of the quantum device. ([0046] indicates that the program may be compiled based on the choice of computing resource such as QPU or QVM. The type of quantum computing resource (i.e., QPU or QVM) is both a configuration and property of the quantum device. [0062] further indicates that the compilation may be performed based on calibration data of the particular resource.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Smith teaches
	wherein the one or more run criteria are further selected from a group consisting of: availability of the quantum device ([0019] “For example , the server 108 may select a particular quantum processor unit (CPU) or other computing resource based on availability of the resource”); access to the quantum device ([0043] describes the selection being based on whether or not a user has permission to run a job on a QPU or QVM or has access to a particular sized qubit array); workload of the quantum device ([0018] “In some cases, the server 108 can perform load balancing, resource testing and calibration, and other types of operations to improve or optimize computing performance.”); fidelity of the quantum device ([0019]: “For example , the server 108 may select a particular quantum processor unit ( CPU ) or other computing resource based on availability of the resource , speed of the resource , information or state capacity of the resource , a performance metric (e.g., process fidelity) of the resource”); complexity of the quantum program ([0063]: “In an implementation, the compiler pushes the schedule of instructions to a queue based on which quantum computing resource has the shorter run time for the schedule of instructions.” Run time on a resource is one measure the complexity of the program.); anticipated execution time corresponding to the quantum program([0063]: “In an implementation, the compiler pushes the schedule of instructions to a queue based on which quantum computing resource has the shorter run time for the schedule of instructions.”); entity software entitlement([0043] describes the selection being based on whether or not a user has permission to run a job on a QPU or QVM or has access to a particular sized qubit array); entity preference ([0075]: “The quantum computing resource may be a QPU or a QVM. a particular quantum computing resource for the job request may be selected based on a user preference, including a preference for execution of the job on a quantum processing unit (CPU), a preference for execution of the job on a quantum virtual machine (QVM), or no preference.”); and 
	Smith does not appear to explicitly teach 
	entity defined pulse schedule.
	However, Peterson—directed to analogous art—teaches
	entity defined pulse schedule. (Figure 9, steps 940-950 assign quantum instructions to the quantum processing sub-units based on capabilities of the sub-units. Column 5, lines 1-15 indicate that the capability information include pulse schedules that the system can implement. Column 25, lines 46 through 55 further describe addressing instructions to particular processing cells based on whether or not they are capable to execute a particular quantum instruction, which may include a pulse information as described column 32, lines 43-63.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 8, Smith teaches
	A computer-implemented method, comprising:…by a system operatively coupled to a processor…by the system (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code.)
The remainder of claim 8 is substantially similar to claim 1. Claim 8 is rejected with the same rationale, mutatis mutandis.

Claims 9-11 and 13-14 are substantially similar to claims 2-4 and 6-7, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

Regarding claim 15, Smith teaches
A computer program product facilitating an adaptive compilation of quantum computing jobs process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:…by the processor…by the processor (Abstract describes techniques for a distributed quantum computing system. Figure 2 provides an overview. [0074] indicates that the server may comprise one or more processors and a memory comprising instructions which may be executed by the processor. [0064-0065] indicates that the operations described in the specification may be implemented as operations performed by a data processing apparatus and that operations may be described using programs or code. [0040] indicates that the software may be stored in a memory and executed by one or more processors of the server.)
	The remainder of claim 15 is substantially similar to claim 1. Claim 15 is rejected with the same rationale, mutatis mutandis.

	Claims 16-18 are substantially similar to claims 2-4, respectively, and are rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claim 20 is substantially similar to the combination of claims 6-7 and is rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Regarding claim 21, the rejection of claim 15 is incorporated herein. Smith does not appear to explicitly teach 
	wherein the define pulse shape comprises at least one defined attribute selected from a group comprising a defined shape, a defined amplitude, and a defined length
	However, Peterson—directed to analogous art—teaches
	wherein the define pulse shape comprises at least one defined attribute selected from a group comprising a defined shape, a defined amplitude, and a defined length (The characteristics of the pulse shape are described at column 31, lines 54-67. In particular “The underlying waveform for a qubit is typically generated by an always-on device that continuously generates a wave of a particular shape (e.g.: sinusoid, square, ... ), frequency, and amplitude ("wave characteristics" in aggregate).” Note that a frequency defines a wavelength of an electromagnetic pulse. The pulses information may be stored in a database as described at column 19, lines 30-35 and column 33, lines 8-15.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 22, the rejection of claim 1 is incorporated herein. Claim 22 recites substantially similar subject matter to claim 21 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 23, the rejection of claim 8 is incorporated herein. Claim 23 recites substantially similar subject matter to claim 21 and is rejected with the same rationale, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121